DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0135453 to Liu et al. in view of US Patent Application No. 2021/0407947 to Chen et al.
	Regarding claim 19, Liu et al. teach a semiconductor package (Fig. 5D) comprising: 
a redistribution structure (RDL2) comprising an insulating layer (DL, TPL), and a redistribution layer on the insulating layer, wherein the redistribution structure comprises a first surface and a second surface opposing the first surface; 
    PNG
    media_image1.png
    443
    493
    media_image1.png
    Greyscale
an UBM structure (214) disposed on the first surface of the redistribution structure, the UBM structure comprising a UBM pad protruding from the first surface of the redistribution structure and an UBM via (see annotated Figure at right) penetrating through the insulating layer to connect the redistribution layer and the UBM pad; and 
a semiconductor chip (208A, 208B) disposed on the second surface of the redistribution structure and electrically connected to the redistribution layer, wherein the UBM pad overlaps the UBM via in a direction perpendicular to the first surface of the redistribution structure.
	Liu et al. do not teach a seed layer surrounding a side surface of the UBM via. Chen et al. teach a UBM via having a seed layer disposed therein. Chen et al., ¶ [0024]. It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the teaching of Chen et al. into Liu et al. since it is desirable to improve adhesion and formation of the UBM layer.
Regarding claim 20, Liu et al. teach a semiconductor package, wherein at least a portion of the UBM via does not overlap the UBM pad in a direction perpendicular to the first surface. Liu et al., Fig. 5D
Allowable Subject Matter
Claims 1 and 3 – 18 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 19 and 20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814